Title: To James Madison from Edward Church, 23 June 1801
From: Church, Edward
To: Madison, James


					
						(Copy)
						Sir
						Paris 23rd: June 1801
					
					During my short Administration of the Consulate of the United States in Lisbon, I presume it will be acknowledged by all the American Traders, that the Commerce of the United States, was never before, or since so well protected and encouraged in Portugal, and not better I dare affirm in any other part of Europe, as I had the good fortune to conciliate the esteem and confidence of that Government, of which I have in my possession the most flattering testimonies from the Prince Regent through the Secretary of State Mr. Louis Pinto de Souza, then Minister of foreign Affairs, with whom I have continued to hold, ’till the late invasion of Portugal a Constant friendly correspondence, since my dismission from the Office which I held under the Government of the United States.
					Just after the French troops had entered Spain on their march to Portugal, an Envoy from the Court of Lisbon embarked from thence, and arrived after a short passage at L’Orient, where he still remains, having hitherto, without success, demanded permission to come to Paris, to treat on the subject of peace.  By him I received a letter from Lisbon wherein I am requested on the part of the Secretrary of State, to co-operate with the said Envoy in the proposed negociation, but I presume he will not be received, and that it has been already decided, that the treaty with Portugal shall be concluded in concert with his Catholic Majesty, either at Madrid or Lisbon.
					A Treaty between France & England is also on the Carpet, but nothing will be concluded ’till the fate of Egypt is absolutely decided, of the possession of which, the two nations are equally and extremely jealous, and tenacious, and probably with equal reason, the immense advantages resulting to an European commercial Power from the possession of that Country being beyond calculation.
					But the principal object of this letter being to treat on the subject of my dismission from the Consulate at Lisbon, I would hope that my observations will be considered as meriting some attention, if only from the consideration that the injury done to me, was at the same time a flagrant violation of the laws of the Country, and of the Rights of a Citizen of the United States, as well as an outrageous breach of common civility, and even decency.
					Debts to a large Amount being due to me from the French Government, and sundry individuals in France, urgently demanded my presence; I therefore embarked from Lisbon and arrived at Paris towards the close of the year 1795. but not less attentive to the Interests of the United States with which I was charged, I previously appointed a very capable and trusty Person in my stead, well versed in Consular Affairs, warmly attached to the Government of the United States, and equally detached from the British Interest and Influence.  This Person I introduced to the Secretary of State, obtained his approbation, and promise to afford him during my absence the same protection and favor which I had enjoyed, added to which, I constantly corresponded with my substitute, and was consulted by him on all occasions and though my absence was much longer than I had calculated, I had the satisfaction to know that nothing suffered in consequence thereof, being particularly informed by every Post, of every transaction which concerned me in my official Capacity.
					On the eve of my departure to renew my Consular functions in Lisbon, after an absence of near ten months, I called to take leave of Mr. Carnot one of the Members of the French Directory with whom I was particularly acquainted.  Our conversation naturally turned on the subject of Portugal, when he expressed a strong desire, from certain political motives to be at peace with that Country; I had then in my possession, Authority from the Minister of foreign Affairs in Portugal to assure him of the equal pacific disposition of that Court, which for his farther conviction I offered to produce: this proposal on my part suggested to Mr. Carnot an Idea which led him to request that I would so far oblige the French Republic as to delay my departure three days, and to call on him the next evening, to which I assented; I waited on him according to appointment, when he proposed to me on the part of the Directory to act the part of a Mediator between the two Countries as far as should be consistent with my duty to my own Country.  I saw nothing in the proposal that would in any way clash with this duty, and therefore accepted without any question, or idea, of any compensation for any service which I might render to either party; the ensuing day I received my instructions, which I communicated to our then Minister at Paris Mr. Munroe the next day, and left Paris the morning following.  As a farther confirmation that I was in no sense considered as in the service of the french Government I here subjoin a literal extract of the exordium to my instructions.
					“Le Directoire Executif au Citoyen Edouard Church Paris le 21 fructidor An 4
					Le Directoire Executif, informé par vous, Citoyen, que vous êtes sur le point de vous render en Portugal, pour  y  reprendre  l’exercise  de  vos  fonctions  de  Consul  Général  des  Etats  Unis  d’Amerique à jugé a propos de saisir cette occasion de mettre en action votre philantropie et votre habilité dans les negociations, pour prevenir, Sil est possible, les maux que la guerre attire necessairement sur tous les etats, et la crise qui menace en particulier a ce moment l’existence meme de Portugal.
					Le Directoire connait la juste influence que vous avez dans ce Pays, et la Confiance particuliere dont vous jouissez près de quelques-uns des principaux Ministres; Il  ne  s’agit  point  d’agir  officiellement a cette Cour, mais bénévolement et comme ami de l’humanité: nous avons un Ambassadeur en Espagne vers lequel vous pourrez vous presenter au même titre et qui entretiendra avec vous correspondence, s’il voit que ce puisse être un moyen d’accelerer des arrangements desirables pour la Puissance chéz la quelle vous restiez et avantageuse à la France, en ôtant à son ennemi Principal l’Angleterre, un de ses allies les plus utiles ou plutôt une de ses Victimes les plus malheureuses.”
					Then follows the instructions, which close with the following flattering expressions from a body which then possessed great power and influence on the continent of Europe  “Le Gouvernement, Citoyen, attend beaucoup de vos lumieres et de votre amour pour la paix du genre humain.  Il ne doute point que vous n’employiez tous vos soins au Succès des vues qu’il vient de vous développer, et que ces Soins ne soient tres éfficaces auprés d’une Cour dont vous avez mérité l’estime et la bienveillance.
					(Signé) L. M. Revelliere le pair, President
					Par le directoire Executif
					Le Secretaire General
					(signé)	Lagarde
					The whole contents of my original instructions from which the preceding extract is copied were seen and read by Mr. Munroe, as also my letter of introduction to the french Ambassador at the Court of Madrid, who is now one of the Counsellors of State, a highly distinguished General in many battles, and my particular friend.  Having concerted with this friend at Madrid such measures as appeared most eligible to be pursued, I proceded to Lisbon, where on my arrival, I neither assumed, announced, or appeared in any other Character than that of Citizen and Consul of the United States; but did not fail however to communicate, in my first interview with Mr. Pinto, the nature of the mission with which I was charged by the French Government, which by no means precluded the most free, and confidential communications, between us, as I assured him that I felt myself at full liberty to consult the Interest of Portugal as much as that of France in all the deliberations between us.  The Prince and the Court received me with great cordiality; and on this novel ground a treaty was far advanced, when a circumstance took place in Paris which suddenly changed the face of Affairs in general, and determined me to demand to be immediately released from the charge which I had undertaken, though at the same time I must own that Mr. Carnot appeared to me through the whole business to have conducted with uniform integrity and sincerity.  I had been in Lisbon about nine months when a vessel arrived from America by which I received a few lines from some friend unknown, which gave me an opportunity, by immediately quitting the Country, greatly to the injury of my interest, to avoid the mortification and disgrace of personally surrendering my place to a young Englishman of no consideration in the City, and totally unknown to, and unnoticed by the Government, as well as his Father though a rich Merchant in that City.  Two days after my departure for France my substitute arrived, but not a line to me from the Secretary of State, nor have I since ever received the least intimation from any one in Office of the cause, or even of the act of my dismission, but Mr. Bulkeley arrived as if merely to fill a vacant place which was doubtless expressly contrived in order to increase the insult and mortification.  But the present administration will, I am persuaded, feel with me, that the honor and reputation of a Citizen of the United States, ought not to be thus sported with, particularly when he is conscious of having fulfilled all the duties of his station, with integrity, and merited approbation.
					This is the first letter which I have written, and the only remonstrance which I have made on the subject of my dismission, as I am not prone to make myself, or my particular concerns, the subject of my letters, and being also well convinced that no redress was to be expected I concluded it would be fruitless to complain particuarly at such a distance, during  the  late  administration, however great and obvious the injury.  But I now feel it my duty to endeavour to remove any unfavorable impressions which malicious power may have created, to be restored to the esteem and confidence of my patriotic fellow Citizens, which I have never justly forfeited, and to be still considered as a Citizen uniformly faithful to the glorious cause of liberty, and ever loyal and devoted to my country in any station, situation, or capacity in which I may be thought worthy to be called to act.  If those who have uniformly and zealously supported the cause of Liberty from the first dawn of our happy revolution to this day, may hope to find favor and protection, it can only be when reason, justice and liberty triumph.
					On the present administration I therefore found my hopes, and rest my injured cause.
					I most cordially congratulate you and my Country, on the late happy change in the Administration of the United States and am Sir, With the highest consideration, esteem and respect Your faithful and devoted fellow Citizen.
					 

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
